 Case 2:18-cv-13425-VAR-APP ECF No. 1 filed 11/01/18    PageID.1   Page 1 of 11




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DANIEL BEWERNITZ,
    Plaintiff,

-vs-                                        CASE NO.
                                            HON.

COUNTY OF JACKSON, and THOMAS SILVEUS,
in his individual and official capacity,

       Defendants.

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 AMY J. DEROUIN (P70514)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650
 (248) 698-3321-fax
 Amy.derouin@cjtrainor.com
  THERE IS NO OTHER PENDING OR RESOLVED ACTION ARISING OUT
       OF THE TRANSACTION OR OCCURRENCE ALLEGED IN THE
                           COMPLAINT

                     COMPLAINT AND JURY DEMAND

       NOW COMES Plaintiff, DANIEL BEWERNITZ, by and through his

attorneys, CHRISTOPHER TRAINOR & ASSOCIATES, and for his Complaint

against the above-named Defendants states as follows:




                                        1
Case 2:18-cv-13425-VAR-APP ECF No. 1 filed 11/01/18      PageID.2   Page 2 of 11




 1. Plaintiff is currently a resident of the City of Fowlerville, County of

    Livingston, State of Michigan.

 2. Defendant County of Jackson is a municipal corporation and governmental

    subdivision which is organized and existing under the laws of the State of

    Michigan.

 3. Defendant Thomas Silveus is and/or was a police officer working and/or

    assigned to the Jackson County Sheriff Department and at all times mentioned

    herein was acting under color of law, in his individual and official capacity,

    and within the course and scope of his employment.

 4. All events giving rise to this lawsuit occurred in the City of Jackson, County

    of Jackson, State of Michigan.

 5. This lawsuit arises out of Defendants’ violation of Plaintiff’s federal

    constitutional rights as secured by the Fourth Amendment as it applies to the

    States through the Fourteenth Amendment to the United States Constitution

    and consequently, Plaintiff has a viable claim for damages under 42 U.S.C.

    §1983. Plaintiff also has viable state law claims.

 6. Jurisdiction is vested in this Court pursuant to 28 U.S.C. §1331 [federal

    question] and 28 U.S.C. § 1343 [civil rights].

 7. That the amount in controversy exceeds Seventy-Five Thousand Dollars


                                        2
Case 2:18-cv-13425-VAR-APP ECF No. 1 filed 11/01/18        PageID.3    Page 3 of 11




    ($75,000.00), not including interest, costs, and attorney fees.

                                       FACTS

 8. Plaintiff alleges and incorporates by reference each and every paragraph of this

    Complaint as though fully set forth herein.

 9. That on October 4, 2016 at 11:16 p.m., Plaintiff was arrested by Jackson

    County Sheriff Deputies for domestic violence and on an outstanding warrant.

 10.Arresting officer took Plaintiff to Henry Ford Allegiance to get medically

    cleared before being transported to the Jackson County Jail.

 11.Plaintiff was medically cleared for booking.

 12.That on October 5, 2016 around 10:00 a.m., Plaintiff was processed.

 13.Sometime later Plaintiff began banging on his cell door requesting medical

    assistance.

 14.That on October 5, 2016 around 2:50 p.m., Defendant Thomas Silveus told

    Plaintiff to quit banging on the cell door and to back away from the door.

 15.Defendant Silveus entered into Plaintiff’s cell and ordered Plaintiff to face the

    back wall.

 16.Defendant Silveus then maced Plaintiff in his face and kicked him.

 17.That Plaintiff complained of being injured.




                                         3
Case 2:18-cv-13425-VAR-APP ECF No. 1 filed 11/01/18        PageID.4   Page 4 of 11




 18.On October 7, 2016, Plaintiff continued to complain of severe pain in his lower

    abdomen and eye requesting to go to the hospital.

 19.That a Jackson County Sheriff Nurse came and examined Plaintiff.

 20.The Jackson County Nurse examined Plaintiff but did not want to send him to

    the hospital.

 21.Plaintiff was released on October 7, 2016 at 6:09 p.m.

 22.As a result of Defendants’ unlawful and excessive actions and/or inactions,

    Plaintiff suffered significant injuries and damages.

                              COUNT I
          VIOLATION OF THE FOURTEENTH AMENDMENT
                 42 U.S.C. § 1983 EXCESSIVE FORCE

 23.Plaintiff realleges and incorporates by reference each and every paragraph of

    this Complaint as though fully set forth herein.

 24.At all relevant times herein, the individual Defendants acted under color of

    law, within the scope and course of their employment, and in their official and

    individual capacities.

 25.Defendants violated Plaintiff’s clearly established and federally protected

    rights as set forth under the United States Constitution and the Amendments

    thereto, including, but not limited to, the Fourteenth Amendment of the United

    States Constitution to be free from unreasonable searches and seizures mainly


                                        4
Case 2:18-cv-13425-VAR-APP ECF No. 1 filed 11/01/18            PageID.5   Page 5 of 11




     to be free from excessive use of force, when they employed unnecessary and

     unreasonable excessive force which resulted in significant injuries to Plaintiff.

  26.The actions of Defendants were at all times objectively unreasonable in

     violation of Plaintiff’s clearly established rights under the Fourteenth

     Amendment to the United States Constitution which proximately resulted in

     significant injuries to Plaintiff.

  27.Defendants are not entitled to qualified immunity because they violated

     Plaintiff’s clearly established Fourteenth Amendment right to be free from

     excessive use of force.

  28.As a proximate result of the violations and/or deprivations of Plaintiff’s

     constitutional rights by Defendants, Plaintiff has a viable claim for

     compensatory and punitive damages pursuant to 42 U.S.C. § 1983 together

     with costs, interests, and attorney fees as set forth in 42 U.S.C. § 1988.

     WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

an award in his favor and against Defendants in an amount in excess of Seventy-

Five Thousand Dollars ($75,000.00) exclusive of interest, costs, and attorney fees.

                                   COUNT II
                               GROSS NEGLIGENCE

   29.   Plaintiff realleges and incorporates by reference each and every paragraph

         of this Complaint as though fully set forth herein.

                                          5
Case 2:18-cv-13425-VAR-APP ECF No. 1 filed 11/01/18       PageID.6    Page 6 of 11




  30.   At all pertinent times, the individual Defendants were acting in both their

        individual and official capacities and under color of law and therefore

        owed Plaintiff the duty to avoid a violation of his constitutionally

        guaranteed civil rights.

  31.   The individually-named Defendants had a duty to perform their

        employment activities so as not to endanger or cause harm to individuals.

  32.   Nevertheless, in performing their duties, the individually-named

        Defendants breached this duty by acting indifferently or by acting in a

        grossly negligent manner without regard to Plaintiff’s welfare.

  33.   The individual Defendants either knew or should have known that breach

        of these duties would cause harm to Plaintiff.

  34.   Defendants’ indifferent/grossly negligent acts and/or omissions caused

        Plaintiff to suffer damages.

  35.   As a direct and proximate result of Defendants’ intentional and/or reckless

        conduct, Plaintiff suffered severe emotional distress and the damages

        described herein.

  36.   As a direct and proximate result of Defendants’ actions against Plaintiff as

        described, Plaintiff has suffered injuries and damages, including, but not

        limited to, loss of earnings and earning capacity; loss of career


                                        6
 Case 2:18-cv-13425-VAR-APP ECF No. 1 filed 11/01/18           PageID.7      Page 7 of 11




           opportunities; loss of reputation and esteem in the community; mental and

           emotional distress; and loss of the ordinary pleasures of life.

   37.     Defendants’ actions were so outrageous that Plaintiff’s damages were

           heightened and made more severe, thus Plaintiff is entitled to exemplary

           damages.

         WHEREFORE, Plaintiff respectfully requests that this Honorable Court
enter an award in his favor and against Defendants in an amount in excess of
Seventy-Five Thousand Dollars ($75,000.00) exclusive of interest, costs, and
attorney fees.
                           COUNT III
          COUNTY OF JACKSON CONSTITUTIONAL VIOLATIONS

  38. Plaintiff realleges and incorporates by reference each and every paragraph of

     this Complaint as though fully set forth herein.

  39. Defendant County of Jackson acted recklessly and/or with deliberate

     indifference when it practiced and/or permitted customs and/or policies and/or

     practices that resulted in constitutional violations to Plaintiff.

  40. That these customs and/or policies and/or practices included, but were not

     limited to, the following:

           a. Failing to adequately train and/or supervise its police officers so as to

              prevent violations of citizen’s constitutional rights;



                                            7
Case 2:18-cv-13425-VAR-APP ECF No. 1 filed 11/01/18         PageID.8    Page 8 of 11




        b. Failing to adequately train and/or supervise police officers regarding

           reasonable seizures;

        c. Failing to adequately train and/or supervise police officers regarding

           the proper use of force;

        d. Failing to supervise, review, and/or discipline police officers whom

           Defendant County of Jackson knew or should have known were

           violating or were prone to violate citizens’ constitutional rights, thereby

           permitting and/or encouraging its police officers to engage in such

           conduct; and

        e. Failing to adequately train and/or supervise its police officers in the

           proper policies and procedures for establishing probable cause to arrest

           and the proper policies and procedures for effectuating an arrest without

           the use of excessive force.

        f. Allowing deputies to use unreasonable force on a regular basis without

           justification and without disciplining the officers.

 41. Defendant’s conduct demonstrated a substantial lack of concern for whether

    an injury resulted.

 42. Defendant’s acts and/or indifference and/or omissions were the direct and

    proximate cause of Plaintiff’s injuries.


                                         8
 Case 2:18-cv-13425-VAR-APP ECF No. 1 filed 11/01/18       PageID.9    Page 9 of 11




  43. The facts as set forth in the preceding paragraphs constitute a violation of

     Plaintiff’s Fourth and/or Fourteenth Amendment rights pursuant to 42 U.S.C.

     § 1983, and Plaintiff has a viable claim for compensatory and punitive

     damages plus interest, costs, and attorney fees as set forth in 42 U.S.C. §1988.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in Plaintiff’s favor and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00), exclusive of costs, interest, and

attorney fees.

                                Respectfully Submitted,
                                CHRISTOPHER TRAINOR & ASSOCIATES

                                s/ Christopher J. Trainor
                                CHRISTOPHER J. TRAINOR (P42449)
                                AMY J. DEROUIN (P70514)
                                Attorneys for Plaintiff
                                9750 Highland Road
                                White Lake, MI 48386
                                (248) 886-8650
                                amy.derouin@cjtrainor.com

Dated: November 1, 2018
CJT/mdb




                                         9
Case 2:18-cv-13425-VAR-APP ECF No. 1 filed 11/01/18   PageID.10   Page 10 of 11




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DANIEL BEWERNITZ,
    Plaintiff,

-vs-                                     CASE NO.
                                         HON.

COUNTY OF JACKSON, and THOMAS SILVEUS,
in his individual and official capacity,

       Defendants.

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 AMY J. DEROUIN (P70514)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650
 (248) 698-3321-fax
 Amy.derouin@cjtrainor.com


                      DEMAND FOR TRIAL BY JURY




                                     1
Case 2:18-cv-13425-VAR-APP ECF No. 1 filed 11/01/18     PageID.11   Page 11 of 11




      NOW COMES Plaintiff, DANIEL BEWERNITZ, by and through his

attorneys, CHRISTOPHER TRAINOR & ASSOCIATES, and herby makes a

demand for trial by jury in the above-entitled cause.

                                Respectfully Submitted,
                                CHRISTOPHER TRAINOR & ASSOCIATES

                                s/ Christopher J. Trainor
                                CHRISTOPHER J. TRAINOR (P42449)
                                AMY J. DEROUIN (P70514)
                                Attorneys for Plaintiff
                                9750 Highland Road
                                White Lake, MI 48386
                                (248) 886-8650
                                amy.derouin@cjtrainor.com

Dated: November 1, 2018
CJT/mdb




                                          2
